 
Exhibit 10.1
 
RECEIVABLES PURCHASE AGREEMENT
 
between
 
HYUNDAI CAPITAL AMERICA,
 
as Seller,
 
and
 
HYUNDAI ABS FUNDING CORPORATION,
 
as Depositor
 
Dated as of January 27, 2011
 
(2011-A Receivables Purchase Agreement)


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE I.
CERTAIN DEFINITIONS
       
ARTICLE II.
CONVEYANCE OF RECEIVABLES
       
Section 2.01
Conveyance of Receivables
2
     
Section 2.02
The Closing
3
     
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
       
Section 3.01
Representations and Warranties of Depositor
4
     
Section 3.02
Representations and Warranties of Seller
4
     
ARTICLE IV.
CONDITIONS
   
 
 
Section 4.01
Conditions to Obligation of the Depositor
12
     
Section 4.02
Conditions to Obligation of the Seller
12
     
ARTICLE V.
COVENANTS OF THE SELLER
       
Section 5.01
Protection of Right, Title and Interest
13
     
Section 5.02
Other Liens or Interests
13
     
Section 5.03
Costs and Expenses
13
     
Section 5.04
Hold Harmless
13
     
ARTICLE VI.
INDEMNIFICATION
       
Section 6.01
Indemnification
14
     
ARTICLE VII.
MISCELLANEOUS PROVISIONS
       
Section 7.01
Obligations of Seller
14
   
 
Section 7.02
Repurchase Events
14
     
Section 7.03
Depositor Assignment of Repurchased Receivables
15
     
Section 7.04
Transfer to the Issuer
15
     
Section 7.05
Amendment
15
     
Section 7.06
Waivers
16
     
Section 7.07
Notices
16
     
Section 7.08
Costs and Expenses
16
     
Section 7.09
Representations of the Seller and the Depositor
16
     
Section 7.10
Confidential Information
16
     
Section 7.11
Headings and Cross-References
16
     
Section 7.12
GOVERNING LAW
16

 
(2011-A Receivables Purchase Agreement)

i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)
 
Page
   
Section 7.13
Counterparts
17
     
Section 7.14
Third Party Beneficiary
17
     
Section 7.15
No Proceedings
17
   
 
Section 7.16
Nonpetition Covenant
17

 
SCHEDULE I
Schedule of Receivables
I-1
SCHEDULE II
Receivable File Schedule
II-1
SCHEDULE III
Reconveyance Agreements
III-1
SCHEDULE IV
Conduit Documents
IV-1

 
(2011-A Receivables Purchase Agreement)

ii

--------------------------------------------------------------------------------


 
RECEIVABLES PURCHASE AGREEMENT dated as of January 27, 2011 between HYUNDAI
CAPITAL AMERICA, a California corporation, as seller (the “Seller”), and HYUNDAI
ABS FUNDING CORPORATION, a Delaware corporation, as depositor (the “Depositor”).
 
RECITALS
 
WHEREAS, in the regular course of its business, the Seller has purchased certain
motor vehicle retail installment sale contracts secured by new and used
automobiles, light-duty trucks, and minivans from motor vehicle dealers;
 
WHEREAS, the Seller and the Depositor wish to set forth the terms pursuant to
which such contracts are to be sold by the Seller to the Depositor; and
 
WHEREAS, the Depositor intends, concurrently with its purchases hereunder, to
convey all of its right, title and interest in and to $982,362,180.37 of such
contracts to Hyundai Auto Receivables Trust 2011-A (the “Issuer”) pursuant to a
Sale and Servicing Agreement dated as of January 27, 2011 (the “Sale and
Servicing Agreement”), by and among the Issuer, the Depositor, the Seller,
Hyundai Capital America, as Servicer, and Citibank, N.A., as Indenture Trustee,
and the Issuer intends to pledge all of its right, title and interest in such
contracts to the Indenture Trustee pursuant to the Indenture.
 
NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:
 
ARTICLE I.
Certain Definitions
 
Terms not defined in this Agreement shall have the meanings assigned thereto in
the Sale and Servicing Agreement or the Indenture.  As used in this Agreement,
the following terms shall, unless the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural forms of the terms defined):
 
“Agreement” shall mean this Receivables Purchase Agreement, as the same may be
amended and supplemented from time to time.
 
“Closing Date” shall mean January 27, 2011.
 
“Conduit Documents” shall mean the documents listed on Schedule IV hereto.
 
“Depositor” shall mean Hyundai ABS Funding Corporation, a Delaware corporation,
its successors and assigns.
 
“Indemnified Losses” shall have the meaning specified in Section 6.01.
 
“Indemnified Party” shall have the meaning specified in Section 6.01.
 
(2011-A Receivables Purchase Agreement)


--------------------------------------------------------------------------------


 
“Indenture” means the Indenture, dated as of January 27, 2011, between the
Issuer and the Indenture Trustee, as amended, supplemented, amended and restated
or otherwise modified from time to time.
 
“Purchase Price” shall have the meaning specified in Section 2.01(a).
 
“Receivable” shall mean any Contract listed on Schedule I hereto (which Schedule
may be in the form of microfiche).
 
“Reconveyance Documents” shall mean the documents listed on Schedule III hereto.
 
“Registrar of Titles” means with respect to any state, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.
 
“Repurchase Event” shall have the meaning specified in Section 7.02.
 
“Sale and Servicing Agreement” shall have the meaning set forth in the recitals.
 
“Schedule of Receivables” shall mean the list of Receivables annexed hereto as
Schedule I.
 
“Seller” shall mean Hyundai Capital America, a California corporation,
its successors and assigns.
 
“Transfer Date” shall mean the Cutoff Date.
 
ARTICLE II.
Conveyance of Receivables
 
Section 2.01          Conveyance of Receivables.
 
(a)           In consideration of the Depositor’s delivery to the Seller on the
Closing Date of approximately $914,081,097.55 (the “Purchase Price”) and a
capital contribution by the Seller to the Depositor of approximately
$68,281,082.82 aggregate principal amount of the Receivables, the Seller does
hereby sell, transfer, assign, set over and otherwise convey to the Depositor
without recourse (subject to the obligations of the Seller herein) all right,
title, and interest of the Seller in and to:
 
(i)           the Receivables and all moneys received thereon on or after the
Cutoff Date;
 
(ii)          the security interests in the Financed Vehicles and any accessions
thereto granted by Obligors pursuant to the Receivables and any other interest
of the Seller in such Financed Vehicles;
 
(iii)         any Liquidation Proceeds and any other proceeds with respect to
the Receivables pursuant to the Hyundai Assurance Program or from claims on any
physical damage, credit life or disability insurance policies covering Financed
Vehicles or Obligors, including any vendor’s single interest or other collateral
protection insurance policy;
 
(2011-A Receivables Purchase Agreement)

2

--------------------------------------------------------------------------------



(iv)         any property that shall have secured any Receivable and that shall
have been acquired by or on behalf of the Seller;
 
(v)          all documents and other items contained in the Receivable Files;
 
(vi)         all proceeds from any Receivable repurchased by a Dealer pursuant
to a Dealer Agreement; and
 
(vii)        the proceeds of any and all of the foregoing.
 
The Seller and the Depositor agree that the Purchase Price for the Receivables
sold by the Seller to the Depositor represents fair market value for the
Receivables.  The Depositor shall make payment in respect of the Purchase Price
upon demand by the Seller.
 
(b)           [Reserved].
 
(c)           [Reserved].
 
(d)           The Seller and the Depositor intend that the transfer of assets by
the Seller to the Depositor pursuant to this Agreement be a sale of the
ownership interest in such assets to the Depositor, rather than the mere
granting of a security interest to secure a borrowing.  In the event, however,
that such transfer is deemed not to be a sale but to be of a mere security
interest to secure a borrowing or such transfer is otherwise not effective to
sell the Receivables and other property described in Section 2.01(a) hereof, the
Seller shall be deemed to have hereby granted to the Depositor a perfected first
priority security interest in all such assets, and this Agreement shall
constitute a security agreement under applicable law.  Pursuant to the Sale and
Servicing Agreement and Section 7.04 hereof, the Depositor may sell, transfer
and assign to the Issuer (i) all or any portion of the assets assigned to the
Depositor hereunder, (ii) all or any portion of the Depositor’s rights against
the Seller under this Agreement and (iii) all proceeds thereof.  Such assignment
may be made by the Depositor with or without an assignment by the Depositor of
its rights under this Agreement, and without further notice to or
acknowledgement from the Seller.  The Seller waives, to the extent permitted
under applicable law, all claims, causes of action and remedies, whether legal
or equitable (including any right of setoff), against the Depositor or any
assignee of the Depositor relating to such action by the Depositor in connection
with the transactions contemplated by the Sale and Servicing Agreement.
 
Section 2.02          The Closing.  The sale and purchase of the Receivables
shall take place at a closing at the offices of Mayer Brown LLP, 71 South Wacker
Drive, Chicago, Illinois 60606, on the Closing Date, simultaneously with the
closing under (a) the Sale and Servicing Agreement, (b) the Indenture and (c)
the Trust Agreement.
 
(2011-A Receivables Purchase Agreement)

3

--------------------------------------------------------------------------------


 
ARTICLE III.
Representations and Warranties
 
Section 3.01          Representations and Warranties of Depositor.  The
Depositor hereby represents and warrants as follows to the Seller and the
Indenture Trustee as of the date hereof and the Transfer Date:
 
(a)           Organization and Good Standing.  The Depositor has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with the corporate power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted, including the corporate power,
authority and legal right to acquire and sell the Receivables.
 
(b)           Power and Authority.  The Depositor has the power and authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement have been duly authorized
by the Depositor by all necessary corporate action.
 
(c)           No Violation.  The consummation of the transactions contemplated
by this Agreement and the fulfillment of the terms hereof do not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the charter or
bylaws of the Depositor, or any indenture, agreement or other instrument to
which the Depositor is a party or by which it is bound.  There shall be no
breach of the representations and warranties in this paragraph resulting from
any of the foregoing breaches, violations, Liens or other matters which,
individually or in the aggregate, would not materially and adversely affect the
Depositor’s ability to perform its obligations under the Basic Documents or the
consummation of the transactions as contemplated by the Basic Documents.
 
Section 3.02          Representations and Warranties of Seller.
 
(a)           The Seller hereby represents and warrants as follows to the
Depositor and the Indenture Trustee as of the date hereof and as of the Transfer
Date:
 
(i)           Organization and Good Standing.  The Seller has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of California, with the corporate power and authority to own
its properties and to conduct its business as such properties are currently
owned and such business is presently conducted.
 
(ii)          Due Qualification.  The Seller is duly qualified to do business as
a foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions where the failure to do so would materially
and adversely affect the Seller’s ability to acquire, own and service the
Receivables.
 
(iii)         Power and Authority.  The Seller has the power and authority to
execute and deliver this Agreement and the other Basic Documents to which it is
a party and to carry out their respective terms; the Seller had at all relevant
times, and has, full power, authority and legal right to sell, transfer and
assign the property sold, transferred and assigned to the Depositor hereby and
has duly authorized such sale, transfer and assignment to the Depositor by all
necessary corporate action; and the execution, delivery and performance of this
Agreement and the other Basic Documents to which the Seller is a party have been
duly authorized by the Seller by all necessary corporate action.
 
(2011-A Receivables Purchase Agreement)

4

--------------------------------------------------------------------------------


 
(iv)         No Violation.  The consummation of the transactions contemplated by
this Agreement and the other Basic Documents to which the Seller is a party and
the fulfillment of their respective terms do not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the articles of incorporation
or bylaws of the Seller, or any indenture, agreement or other instrument to
which the Seller is a party or by which it is bound, or result in the creation
or imposition of any Lien upon any of its properties pursuant to the terms of
any such indenture, agreement or other instrument (other than this Agreement),
or violate any law or, to the best of the Seller’s knowledge, any order, rule or
regulation applicable to the Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or its properties.  There shall be no breach
of the representations and warranties in this paragraph resulting from any of
the foregoing breaches, violations, Liens or other matters which, individually
or in the aggregate, would not materially and adversely affect the Seller’s
ability to perform its obligations under the Basic Documents or the consummation
of the transactions as contemplated by the Basic Documents.
 
(v)          No Proceedings.  There are no proceedings or investigations pending
or, to the Seller’s knowledge, threatened against the Seller before any court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or its properties (A) asserting the
invalidity of this Agreement or any other Basic Document to which the Seller is
a party, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Basic Document to which the Seller
is a party or (C) seeking any determination or ruling that would materially and
adversely affect the performance by the Seller of its obligations under, or the
validity or enforceability of, this Agreement or any other Basic Document to
which the Seller is a party.
 
(vi)         Valid Sale, Binding Obligation.  This Agreement and the other Basic
Documents to which the Seller is a party, when duly executed and delivered by
the other parties hereto and thereto, shall constitute legal, valid and binding
obligations of the Seller, enforceable against the Seller in accordance with
their respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization and similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally and to general
principles of equity (whether applied in a proceeding at law or in equity).
 
(vii)        Chief Executive Office.  The chief executive office of the Seller
is located at 3161 Michelson Drive, Suite 1900, Irvine, California 92612.
 
(viii)       No Consents.  The Seller is not required to obtain the consent of
any other party or any consent, license, approval, registration, authorization,
or declaration of or with any governmental authority, bureau or agency in
connection with the execution, delivery, performance, validity, or
enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained, other than (A) UCC filings and (B)
consents, licenses, approvals, registrations, authorizations or declarations
which, if not obtained or made, would not have a material adverse affect on the
enforceability or collectibility of the  Receivables or would not materially and
adversely affect the ability of the Depositor to perform its obligations under
the Basic Documents.
 
(2011-A Receivables Purchase Agreement)

5

--------------------------------------------------------------------------------


 
(ix)          Ordinary Course.  The transactions contemplated by this Agreement
and the other Basic Documents to which the Seller is a party are in the ordinary
course of the Seller’s business.
 
(x)           Solvency.  The Seller is not insolvent, nor will the Seller be
made insolvent by the transfer of the Receivables, nor does the Seller
contemplate any pending insolvency.
 
(xi)          [Reserved].
 
(xii)         Creditors.  The Seller represents and warrants that it did not
sell the Receivables to the Depositor with any intent to hinder, delay or
defraud any of its creditors.
 
(xiii)        No Notice.  The Seller represents and warrants that it acquired
title to the Receivables in good faith, without notice of any adverse claim.
 
(xiv)        Bulk Transfer.  The Seller represents and warrants that the
transfer, assignment and conveyance of the Receivables by the Seller pursuant to
this Agreement are not subject to the bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.
 
(b)           The Seller makes the following representations and warranties with
respect to the Receivables, on which the Depositor relies in accepting the
Receivables and in transferring the Receivables to the Issuer under the Sale and
Servicing Agreement, and on which the Issuer relies in pledging the same to the
Indenture Trustee.  Such representations and warranties speak as of the
execution and delivery of this Agreement or as of the Cutoff Date as applicable,
but shall survive the sale, transfer and assignment of the Receivables to the
Depositor, the subsequent sale, transfer and assignment of the Receivables by
the Depositor to the Issuer pursuant to the Sale and Servicing Agreement and the
pledge of the Receivables by the Issuer to the Indenture Trustee pursuant to the
Indenture.
 
(i)           Characteristics of Receivables.  Each Receivable (A) was
originated in the United States of America by a Dealer located in the United
States of America for the retail sale of a Financed Vehicle in the ordinary
course of such Dealer’s business and satisfied the Seller’s Credit and
Collection Policy as of the date of origination of the related Receivable, is
payable in United States dollars, has been fully and properly executed by the
parties thereto, has been purchased by the Seller from such Dealer under an
existing Dealer Agreement and has been validly assigned by such Dealer to the
Seller, (B) has created or shall create a valid, subsisting and enforceable
first priority security interest in favor of the Seller in the Financed Vehicle,
which security interest is assignable by the Seller to the Depositor, by the
Depositor to the Issuer, and by the Issuer to the Indenture Trustee, (C)
contains customary and enforceable provisions such that the rights and remedies
of the holder thereof are adequate for realization against the collateral of the
benefits of the security, (D) provides for fixed level monthly payments
(provided that the payment in the last month of the term of the Receivable may
be insignificantly different from the level payments) that fully amortize the
Amount Financed by maturity and yield interest at the APR, (E) amortizes using
the simple interest method and (F) has an Obligor which is not an affiliate of
the Seller, is not a government or governmental subdivision or agency and is not
shown on the Servicer’s records as a debtor in pending bankruptcy proceeding.
 
(2011-A Receivables Purchase Agreement)

6

--------------------------------------------------------------------------------


 
(ii)           Compliance with Law.  Each Receivable and the sale of the related
Financed Vehicle complied at the time it was originated or made, and at the time
of execution of this Agreement complies, in all material respects with all
requirements of applicable federal, state and local laws, rulings and
regulations thereunder, including usury laws, the Federal Truth-in-Lending Act,
the Equal Credit Opportunity Act, the Fair Credit Billing Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z”, the Servicemembers Civil Relief Act, the
Gramm-Leach-Bliley Act, state adaptations of the National Consumer Act and of
the Uniform Consumer Credit Code, and other consumer credit laws and equal
credit opportunity and disclosure laws.
 
(iii)         Binding Obligation.  Each Receivable represents the genuine,
legal, valid and binding payment obligation of the Obligor thereon, enforceable
by the holder thereof in accordance with its terms, except (A) as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (B) as such
Receivable may be modified by the application after the Transfer Date of the
Servicemembers Civil Relief Act.
 
(iv)         No Government Obligor.  No Receivable is due from the United States
of America or any State or any agency, department, subdivision or
instrumentality thereof.
 
(v)          Obligor Bankruptcy.  According to the records of the Seller, as of
the Cutoff Date, no Obligor is the subject of a bankruptcy proceeding.
 
(vi)         Schedule of Receivables.  The information set forth in Schedule I
to this Agreement is true and correct in all material respects as of the close
of business on the Cutoff Date.
 
(vii)        Marking Records.  By the Transfer Date, the Seller will have caused
its computer and accounting records relating to each Receivable to be clearly
and unambiguously marked to show that the Receivables have been sold to the
Depositor by the Seller and transferred and assigned by the Depositor to the
Issuer in accordance with the terms of the Sale and Servicing Agreement and
pledged by the Issuer to the Indenture Trustee in accordance with the terms of
the Indenture.
 
(2011-A Receivables Purchase Agreement)

7

--------------------------------------------------------------------------------


 
(viii)       Computer Tape.  The computer tape regarding the Receivables made
available by the Seller to the Depositor is complete and accurate in all
respects as of the Transfer Date.
 
(ix)          No Adverse Selection.  No selection procedures believed by the
Seller to be adverse to the Noteholders were utilized in selecting the
Receivables.
 
(x)           Chattel Paper.  Each Receivable constitutes chattel paper within
the meaning of the UCC as in effect in the state of origination.
 
(xi)          One Original.  There is only one executed original of each
Receivable.
 
(xii)         Receivables in Force.  No Receivable has been satisfied,
subordinated or rescinded, nor has any Financed Vehicle been released from the
Lien of the related Receivable in whole or in part.  None of the terms of any
Receivable has been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the related
Receivable File.
 
(xiii)        Lawful Assignment.  No Receivable has been originated in, or is
subject to the laws of, any jurisdiction the laws of which would make unlawful,
void or voidable the sale, transfer and assignment of such Receivable under this
Agreement, the Sale and Servicing Agreement or the pledge of such Receivable
under the Indenture.
 
(xiv)       Title.  It is the intention of the Seller that the transfers and
assignments herein contemplated constitute sales of the Receivables from the
Seller to the Depositor and that the beneficial interest in and title to the
Receivables not be part of the debtor’s estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy law.  No
Receivable, other than the Receivables identified in the Reconveyance Documents,
has been sold, transferred, assigned or pledged by the Seller to any Person
other than to the Depositor or pursuant to this Agreement (or by the Depositor
to any other Person other than to the Issuer pursuant to the Sale and Servicing
Agreement).  Except with respect to the Liens under the Conduit Documents (which
such Liens shall be released in accordance with provisions of the Reconveyance
Documents), immediately prior to the transfers and assignments herein
contemplated, the Seller has good and marketable title to each Receivable free
and clear of all Liens, and, immediately upon the transfer thereof, the
Depositor shall have good and marketable title to each Receivable, free and
clear of all Liens and, immediately upon the transfer thereof from the Depositor
to the Issuer pursuant to the Sale and Servicing Agreement, the Issuer shall
have good and marketable title to each Receivable, free and clear of all Liens
and, immediately upon the pledge thereof from the Issuer to the Indenture
Trustee pursuant to the Indenture, the Indenture Trustee shall have a first
priority perfected security interest in each Receivable.
 
(xv)        Security Interest in Financed Vehicle.  Immediately prior to its
sale, assignment and transfer to the Depositor pursuant to this Agreement, each
Receivable shall be secured by a validly perfected first priority security
interest in the related Financed Vehicle in favor of the Seller as secured
party, or all necessary and appropriate actions have been commenced that will
result in the valid perfection of a first priority security interest in such
Financed Vehicle in favor of the Seller as secured party.
 
(2011-A Receivables Purchase Agreement)

8

--------------------------------------------------------------------------------


 
(xvi)       All Filings Made.  All filings (including UCC filings, except for
UCC releases required to be filed in accordance with the Reconveyance Documents)
required to be made in any jurisdiction to give the Issuer a first perfected
ownership interest in the Receivables and the Indenture Trustee a first priority
perfected security interest in the Receivables have been made.
 
(xvii)      No Defenses.  No Receivable is subject to any right of rescission,
setoff, counterclaim, dispute or defense, including the defense of usury,
whether arising out of transactions concerning the Receivable or otherwise, and
the operation of any terms of the Receivable or the exercise by the Seller or
the Obligor of any right under the Receivable will not render the Receivable
unenforceable in whole or in part, and no such right of rescission, setoff,
counterclaim, dispute or defense, including the defense of usury, has been
asserted with respect thereto.
 
(xviii)     No Default.  As of the Cutoff Date, the Servicer’s accounting
records did not disclose that there was any default, breach, violation or event
permitting acceleration under the terms of any Receivable (other than payment
delinquencies of not more than 30 days), or that any condition exists or event
has occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.
 
(xix)        Insurance.  The Seller, in accordance with its customary
procedures, has determined at the origination of the Receivable that the Obligor
had obtained physical damage insurance covering the related Finance Vehicle at
that time and under the terms of each Receivable, the Obligor is required to
maintain physical damage insurance covering the related Financed Vehicle and to
name the Seller as a loss payee.
 
(xx)         Final Scheduled Maturity Date.  No Receivable has a final scheduled
payment date after November 29, 2016.
 
(xxi)        Certain Characteristics of the Receivables.  As of the applicable
Cutoff Date, (A) each Receivable had an original maturity of not less than 12 or
more than 72 months and (B) no Receivable was more than 30 days past due as of
the Cutoff Date.
 
(xxii)       No Foreign Obligor.  All of the Receivables were originated in the
United States of America.
 
(xxiii)      No Extensions.  The number or timing of scheduled payments has not
been changed on any Receivable on or before the Cutoff Date, except as reflected
on the computer tape delivered in connection with the sale of the Receivables.
 
(xxiv)      [Reserved].
 
(xxv)       [Reserved].
 
(2011-A Receivables Purchase Agreement)

9

--------------------------------------------------------------------------------


 
(xxvi)      No Fleet Sales.  No Receivable has been included in a “fleet” sale
(i.e., a sale to any single Obligor of more than five Financed Vehicles).
 
(xxvii)     Receivable Files.  The Servicer has in its possession all original
copies of documents or instruments that constitute or evidence the
Receivables.  The Receivable Files that constitute or evidence the Receivables
do not have any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed by the Seller to any Person other than the
Depositor, except for such Liens as have been released on or before the Closing
Date.  All financing statements filed or to be filed against the Seller in favor
of the Depositor in connection herewith describing the Receivables contain a
statement to the following effect:  “A purchase of or security interest in any
collateral described in this financing statement, except as provided in the
Receivables Purchase Agreement, will violate the rights of the Depositor.”
 
(xxviii)    No Fraud or Misrepresentation.  Each Receivable was originated by a
Dealer and was sold by the Dealer to the Seller, to the best of the Seller’s
knowledge, without fraud or misrepresentation on the part of such Dealer in
either case.
 
(xxix)      Receivables Not Assumable.  No Receivable is assumable by another
person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the Seller with respect to such Receivable.
 
(xxx)       No Impairment.  The Seller has not done anything to convey any right
to any person that would result in such person having a right to payments due
under a Receivable or otherwise to impair the rights of the Depositor in any
Receivable or the proceeds thereof.
 
(xxxi)      [Reserved].
 
(xxxii)     No Corporate Obligor.  All of the Receivables are due from Obligors
who are natural persons.
 
(xxxiii)    No Liens.  According to the Servicer’s records as of the Cutoff
Date, no liens or claims have been filed for work, labor or materials relating
to a Financed Vehicle that are prior to, or equal or coordinate with the
security interest in the Financed Vehicles granted by the Receivables.
 
(xxxiv)    [Reserved].
 
(xxxv)     APR.  No Receivable has an APR of less than 0.00% and the weighted
average coupon on the pool of Receivables is at least 4.74%.
 
(xxxvi)    Remaining Term.  Each Receivable has a remaining term of at least 4
months and no more than 72 months.
 
(xxxvii)   Original Term.  The weighted average original term for the
Receivables is at least 64.55 months.
 
(2011-A Receivables Purchase Agreement)

10

--------------------------------------------------------------------------------


 
(xxxviii)  Remaining Balance.  Each Receivable has a remaining balance of at
least $2,000.09 and not greater than $56,355.31.
 
(xxxix)     New Vehicles.  At least 98.57% of the aggregate principal balance of
the Receivables is secured by Financed Vehicles which were new at the date of
origination.
 
(xl)          [Reserved].
 
(xli)         No Repossessions.  No Financed Vehicle has been repossessed on or
prior to the applicable Cutoff Date.
 
(xlii)        [Reserved].
 
(xliii)       [Reserved].
 
(xliv)       Dealer Agreements.  Each Dealer from whom the Seller purchases
Receivables has entered into a Dealer Agreement with the Seller providing for
the sale of Receivables from time to time by such Dealer to the Seller.
 
(xlv)        Receivable Obligations.  To the best of the Seller’s knowledge, no
notice to or consent from any Obligor is necessary to effect the acquisition of
the Receivables by the Issuer.
 
(xlvi)      [Reserved].
 
(xlvii)     Computer Tape.  The computer tape from which the selection of the
Receivables being acquired on the Closing Date was made available to the
accountants that are providing a comfort letter to the Noteholders in connection
with the numerical information regarding the Receivables and the Notes.
 
(xlviii)    No Future Disbursement.  At the time each Receivable was acquired
from the Dealer, the Amount Financed was fully disbursed.  There is no
requirement for future advances of principal thereunder, and, other than in
connection with Dealer participations, all fees and expenses in connection with
the origination of such Receivable have been paid.
 
(xlix)       [Reserved].
 
(l)           [Reserved].
 
(li)          [Reserved].
 
(lii)         [Reserved].
 
(liii)        [Reserved].
 
(liv)        No Consumer Leases.  No Receivable constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction whose law governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.
 
(2011-A Receivables Purchase Agreement)

11

--------------------------------------------------------------------------------


 
(lv)         Balance as of Cutoff Date.  The aggregate principal balance of the
Receivables as of the Cutoff Date is equal to $982,362,180.37.
 
ARTICLE IV.
Conditions
 
Section 4.01          Conditions to Obligation of the Depositor.  The obligation
of the Depositor to purchase the Receivables is subject to the satisfaction of
the following conditions:
 
(a)           Representations and Warranties True.  The representations and
warranties of the Seller hereunder shall be true and correct on the Transfer
Date with the same effect as if then made, and the Seller shall have performed
all obligations to be performed by it hereunder on or prior to the Transfer
Date.
 
(b)           Computer Files Marked.  The Seller shall, at its own expense, on
or prior to the Transfer Date, indicate in its computer files that the
Receivables have been sold to the Depositor pursuant to this Agreement and
deliver to the Depositor the Schedule of Receivables, certified by the Seller’s
President, a Vice President or the Treasurer to be true, correct and complete.
 
(c)           Documents To Be Delivered by the Seller on the Closing Date.
 
(i)           Evidence of UCC Filing.  On or prior to the Closing Date, the
Seller shall record and file, at its own expense, a UCC-1 financing statement,
in each jurisdiction in which required by applicable law, naming the Seller as
debtor and naming the Depositor as secured party, describing the Receivables and
the other assets assigned to the Depositor pursuant to Section 2.01 hereof,
meeting the requirements of the laws of each such jurisdiction and in such
manner as is necessary to perfect the sale, transfer, assignment and conveyance
of the Receivables and such other assets to the Depositor.  The Seller shall
deliver to the Depositor a file-stamped copy or other evidence satisfactory to
the Depositor of such filing on or prior to the Closing Date.
 
(ii)           Other Documents.  Such other documents as the Depositor may
reasonably request.
 
(d)           Other Transactions.  The transactions contemplated by the Sale and
Servicing Agreement, the Indenture and the Trust Agreement to be consummated on
the Closing Date shall be consummated on such date.
 
Section 4.02          Conditions to Obligation of the Seller.  The obligation of
the Seller to sell the Receivables to the Depositor is subject to the
satisfaction of the following conditions:
 
(a)           Representations and Warranties True.  The representations and
warranties of the Depositor hereunder shall be true and correct on the Closing
Date with the same effect as if then made, and the Depositor shall have
performed all obligations to be performed by it hereunder on or prior to the
Closing Date.
 
(b)           Receivables Purchase Price.  On the Closing Date, the Depositor
shall have delivered to the Seller the Purchase Price specified in Section 2.01.
 
(2011-A Receivables Purchase Agreement)

12

--------------------------------------------------------------------------------


 
ARTICLE V.
Covenants of the Seller
 
The Seller agrees with the Depositor and the Indenture Trustee as follows:
 
Section 5.01          Protection of Right, Title and Interest.
 
(a)           Filings.  The Seller shall cause, at its own expense, all
financing statements and continuation statements and any other necessary
documents (other than the costs to re-title the Financed Vehicles in order to
name a party other than the Seller as lienholder) covering the right, title and
interest of the Seller, the Depositor, the Trust and the Indenture Trustee,
respectively, in and to the Receivables and the other property included in the
Trust Estate to be promptly filed and at all times to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by law fully to preserve and protect the right, title and interest of the
Depositor hereunder, the Trust under the Sale and Servicing Agreement and the
Indenture Trustee under the Indenture in and to the Receivables and the other
property included in the Trust Estate.  The Seller shall deliver to the
Depositor and the Indenture Trustee file-stamped copies of, or filing receipts
for, any document recorded, registered or filed as provided above, as soon as
available following such recordation, registration or filing.  The Depositor
shall cooperate fully with the Seller in connection with the obligations set
forth above and will execute any and all documents reasonably required to
fulfill the intent of this paragraph.
 
(b)           Name Change.  If the Seller makes any change in its name, identity
or corporate structure that would make any financing statement or continuation
statement filed in accordance with paragraph (a) above seriously misleading
within the applicable provisions of the UCC or any title statute, the Seller
shall give the Depositor, the Indenture Trustee and the Owner Trustee prompt
written notice thereof and shall promptly file such financing statements or
amendments as may be necessary to continue the perfection of the Depositor’s and
the Indenture Trustee’s interest in the property conveyed pursuant to Section
2.01.
 
Section 5.02         Other Liens or Interests.  Except for the conveyances
hereunder and pursuant to the Basic Documents, the Seller shall not sell,
pledge, assign or transfer to any Person, or grant, create, incur, assume, or
suffer to exist any Lien on, or any interest in, to or under the Receivables,
and the Seller shall defend the right, title and interest of the Depositor, the
Trust and the Indenture Trustee in, to and under the Receivables against all
claims of third parties claiming through or under the Seller.
 
Section 5.03         Costs and Expenses.  The Seller agrees to pay all
reasonable costs and disbursements in connection with the perfection, as against
all third parties, of the Depositor’s, the Issuer’s and the Indenture Trustee’s
right, title and interest in and to the Receivables and the other property
included in the Trust Estate.
 
Section 5.04         Hold Harmless.  Seller shall protect, defend, indemnify and
hold the Depositor and the Issuer and their respective assigns and their
attorneys, accountants, employees, officers and directors harmless from and
against all losses, liabilities, claims, damages and expenses of every kind and
character, as incurred, resulting from or relating to or arising out of (i) the
inaccuracy, nonfulfillment or breach of any representation, warranty, covenant
or agreement made by Seller in this Agreement, (ii) any legal action, including,
without limitation, any counterclaim, that has either been settled by the
litigants (which settlement, if Seller is not a party thereto shall be with the
consent of Seller) or has proceeded to judgment by a court of competent
jurisdiction, in either case to the extent it is based upon alleged facts that,
if true, would constitute a breach of any representation, warranty, covenant or
agreement made by Seller in this Agreement, (iii) any actions or omissions of
Seller or any employee or agent of Seller or any Dealer occurring prior to the
Transfer Date with respect to any of the Receivables or Financed Vehicles or
(iv) any failure of a Receivable to be originated in compliance with all
requirements of law.  These indemnity obligations shall be in addition to any
obligation that the Seller may otherwise have.
 
(2011-A Receivables Purchase Agreement)

13

--------------------------------------------------------------------------------


 
ARTICLE VI.
Indemnification
 
Section 6.01         Indemnification.
 
Without limiting any other rights any such Person may have hereunder or under
applicable law, the Seller hereby indemnifies and holds harmless the Depositor
and its officers, directors, agents and employees (each an “Indemnified Party”)
from and against any and all damages, losses, claims, liabilities, penalties,
costs and expenses (including reasonable attorneys’ fees and court costs) (all
of the foregoing collectively, the “Indemnified Losses”) at any time imposed on
or incurred by any Indemnified Party arising out of or otherwise relating to
this Agreement, the transactions contemplated hereby or the acquisition of any
of the Receivables, or any action taken or omitted by any of the Indemnified
Parties, whether arising by reason of the acts to be performed by the Seller
hereunder or otherwise, excluding only Indemnified Losses to the extent (a) such
Indemnified Losses resulted from gross negligence or willful misconduct of the
Indemnified Party seeking indemnification, (b) due to the financial inability of
the Obligor to pay a Receivable and for which reimbursement would constitute
recourse to the Seller for uncollectible Receivables or (c) such Indemnified
Losses include taxes on, or measured by, the overall net income of the Depositor
or any other Indemnified Party.
 
ARTICLE VII.
Miscellaneous Provisions
 
Section 7.01          Obligations of Seller.  The obligations of the Seller
under this Agreement shall not be affected by reason of any invalidity,
illegality or irregularity of any Receivable.
 
Section 7.02         Repurchase Events.  The Seller hereby covenants and agrees
that the occurrence of a breach of any of the Seller’s representations and
warranties contained in Section 3.02(b), with respect to any Receivable shall
constitute an event obligating the Seller to repurchase such Receivable if the
interest of the Noteholders or the Issuer are materially and adversely affected
by such breach (each, a “Repurchase Event”).  If the Seller does not correct or
cure such breach prior to the end of the Collection Period (or, if the Seller
elects, an earlier date) after the date that the Seller became aware or was
notified of such breach, then the Seller shall purchase any Receivable
materially and adversely affected by such breach from the Issuer on the Payment
Date following the end of such Collection Period.  Any such purchase by the
Seller shall be at a price equal to the Purchased Amount.  In consideration for
such repurchase, the Seller shall make (or shall cause to be made) a payment to
the Issuer equal to the Purchased Amount by depositing such amount into the
Collection Account on the applicable Payment Date.  Upon payment of such
Purchased Amount by the Seller, the Issuer and the Indenture Trustee shall
release and shall execute and deliver such instruments of release, transfer or
assignment, in each case without recourse or representation, as shall be
reasonably necessary to vest in the Seller or its designee any Receivable
repurchased pursuant hereto.  It is understood and agreed that the right to
cause the Seller to purchase any Receivable as described above shall constitute
the sole remedy respecting such breach available to the Issuer, the Noteholders,
the Owner Trustee, the Certificateholders and the Indenture Trustee.  Neither
the Owner Trustee nor the Indenture Trustee will have any duty to conduct an
affirmative investigation as to the occurrence of any condition requiring the
repurchase of any Receivable pursuant to this Section 7.02.
 
(2011-A Receivables Purchase Agreement)

14

--------------------------------------------------------------------------------


 
Section 7.03         Depositor Assignment of Repurchased Receivables.  With
respect to all Receivables repurchased by the Seller pursuant to this Agreement,
the Depositor shall assign, without recourse, representation or warranty, to the
Seller all of the Depositor’s right, title and interest in and to such
Receivables and all security and documents relating thereto.
 
Section 7.04         Transfer to the Issuer.  The Seller acknowledges and agrees
that (1) the Depositor will, pursuant to the Sale and Servicing Agreement,
transfer and assign the Receivables and assign its rights under this Agreement
with respect thereto to the Issuer and, pursuant to the Indenture, the Issuer
will pledge the Receivables to the Indenture Trustee, and (2) the
representations and warranties contained in this Agreement and the rights of the
Depositor under this Agreement, including under Section 7.02, are intended to
benefit the Issuer, the Noteholders and the Certificateholder.  The Seller
hereby consents to such transfers and assignments and agrees that enforcement of
a right or remedy hereunder by the Indenture Trustee, the Owner Trustee or the
Issuer shall have the same force and effect as if the right or remedy had been
enforced or executed by the Depositor.
 
Section 7.05         Amendment.  This Agreement may be amended from time to
time, with prior written notice to the Rating Agencies but without the consent
of the Noteholders or the Certificateholder, by a written amendment duly
executed and delivered by the Seller and the Depositor, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of
Noteholders or the Certificateholder; provided that such amendment shall not
materially and adversely affect the interest of any Noteholder or
Certificateholder.  This Agreement may also be amended by the Seller and the
Depositor, with prior written notice to the Rating Agencies and the prior
written consent of Holders of Notes evidencing at least a majority of the
Outstanding Amount of the Controlling Class of the Notes and Holders of
Certificates evidencing at least a majority of the Certificate Balance
(excluding, for purposes of this Section 7.05, Certificates held by the Seller
or any of its affiliates), for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders or the
Certificateholder; provided, however, that no such amendment may (i) reduce the
interest rate or principal amount of any Note or Certificate or delay the Stated
Maturity Date of any Note without the consent of the Holder of such Note or (ii)
reduce the aforesaid percentage of the Notes or the Certificates that is
required to consent to any such amendment, without the consent of the Holders of
all the outstanding Notes and Certificates.
 
(2011-A Receivables Purchase Agreement)

15

--------------------------------------------------------------------------------


 
Section 7.06         Waivers.  No failure or delay on the part of the Depositor,
the Issuer or the Indenture Trustee in exercising any power, right or remedy
under this Agreement or the Bill of Sale shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or remedy preclude
any other or further exercise thereof or the exercise of any other power, right
or remedy.
 
Section 7.07          Notices.  All demands, notices and communications under
this Agreement shall be in writing, electronically delivered, personally
delivered or mailed by certified mail, return receipt requested, to:  (1) in the
case of the Seller, Hyundai Capital America, 3161 Michelson Drive, Suite 1900,
Irvine, California 92612, Attention: Vice President, Finance, with a copy to
General Counsel; (2) in the case of the Depositor, Hyundai ABS Funding
Corporation, 3161 Michelson Drive, Suite 1900, Irvine, California 92612,
Attention: Vice President and Secretary, with a copy to General Counsel; (3) in
the case of Moody’s, Moody’s Investors Service, Inc., ABS Monitoring Department,
7 World Trade Center, 250 Greenwich Street, New York, NY 10007; and (4) in the
case of Standard & Poor’s, via electronic delivery to Servicer_reports@sandp.com
or at the following address: Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, 55 Water Street (40th Floor), New York,
New York 10041, Attention:  ABS Surveillance Department; or as to each of the
foregoing, at such other address as shall be designated by written notice to the
other parties.
 
Section 7.08          Costs and Expenses.  The Seller shall pay all expenses
incident to the performance of its obligations under this Agreement and the
Seller agrees to pay all reasonable out-of-pocket costs and expenses of the
Depositor, in connection with the perfection as against third parties of the
Depositor’s, the Issuer’s and the Indenture Trustee’s right, title and interest
in and to the Receivables and the enforcement of any obligation of the Seller
hereunder.
 
Section 7.09         Representations of the Seller and the Depositor.  The
respective agreements, representations, warranties and other statements by the
Seller and the Depositor set forth in or made pursuant to this Agreement shall
remain in full force and effect and will survive the closing under Section 2.02
and the transfers and assignments referred to in Section 7.04.
 
Section 7.10         Confidential Information.  The Depositor agrees that it
will neither use nor disclose to any Person the names and addresses of the
Obligors, except to enforce the Depositor’s rights hereunder, under the
Receivables, under the Sale and Servicing Agreement or any other Basic Document,
or as required by any of the foregoing or by law.
 
Section 7.11         Headings and Cross-References.  The various headings in
this Agreement are included for convenience only and shall not affect the
meaning or interpretation of any provision of this Agreement.  References in
this Agreement to section names or numbers are to such Sections of this
Agreement.
 
Section 7.12         GOVERNING LAW.  THIS AGREEMENT AND THE ASSIGNMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER OR THEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
(2011-A Receivables Purchase Agreement)

16

--------------------------------------------------------------------------------


 
Section 7.13          Counterparts.  This Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
 
Section 7.14          Third Party Beneficiary.  The Indenture Trustee is an
express third party beneficiary of this Agreement and shall be entitled to
enforce the provisions of this Agreement as if it were a party hereto.
 
Section 7.15         No Proceedings.  So long as this Agreement is in effect,
and for one year plus one day following its termination, the Seller agrees that
it will not file any involuntary petition or otherwise institute any bankruptcy,
reorganization arrangement, insolvency or liquidation proceeding or other
proceedings under any federal or state bankruptcy law or similar law against the
Trust.
 
Section 7.16         Nonpetition Covenant.  Notwithstanding any prior
termination of this Agreement, the Seller shall not, prior to the date that is
one year and one day after the termination of this Agreement with respect to the
Depositor, acquiesce, petition or otherwise invoke or cause the Depositor to
invoke the process of any court or government authority for the purpose of
commencing or sustaining a case against the Depositor under any federal or state
bankruptcy, insolvency or similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Depositor or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of the Depositor.
 
[Remainder of Page Intentionally Left Blank]
 
(2011-A Receivables Purchase Agreement)

17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date and year first above
written.
 

 
HYUNDAI CAPITAL AMERICA
       
By:
/s/  Dae Kwon Ko
 
Name:
   Dae Kwon Ko
 
Title:
   Treasurer

 
(2011-A Receivables Purchase Agreement)

S-1

--------------------------------------------------------------------------------


 
HYUNDAI ABS FUNDING CORPORATION
   
By:
/s/ Min Sok Randy Park
Name:
  Min Sok Randy Park
Title:
  Vice President and Secretary

 
(2011-A Receivables Purchase Agreement)

S-2

--------------------------------------------------------------------------------


 
SCHEDULE I
 
Schedule of Receivables
 
[To be delivered to the Trust at Closing]

(2011-A Receivables Purchase Agreement)

I-1

--------------------------------------------------------------------------------



SCHEDULE II
 
Receivable File Schedule
 
1.
All documents obtained or created in connection with the credit investigation.

 
2.
All Obligor records including without limitation (i) file copy of Receivable;
(ii) copy of Dealer assignment (if applicable) and any intervening assignments;
(iii) warranty copy (if applicable); (iv) credit life insurance policy (if
applicable); (v) proof of auto insurance or obligor agreement to provide such
insurance; (vi) title application; (vii) contract verification sheet; and (viii)
original application.

 
3.
Original document file together with all documents maintained therein.

 
4.
Any and all other documents that the Servicer shall keep on file in accordance
with its customary procedures relating to a Receivable, an Obligor or a Financed
Vehicle.

 
(2011-A Receivables Purchase Agreement)

II-1

--------------------------------------------------------------------------------


 
SCHEDULE III
 
Reconveyance Agreements
 
Release, dated as of January 27, 2011, by JPMorgan Chase Bank, N.A., as
administrative agent.
 
Receivables Transfer Agreement and Assignment, dated as of January 27, 2011,
between Hyundai Capital America and Hyundai HK Funding, LLC.
 
(2011-A Receivables Purchase Agreement)

III-1

--------------------------------------------------------------------------------


 
SCHEDULE IV
 
Conduit Documents
 
Receivables Sale Agreement, dated as of May 20, 2010, between Hyundai Capital
America, as seller, and Hyundai HK Funding, LLC, as buyer.


Loan and Security Agreement, dated as of May 20, 2010, among Hyundai HK Funding,
LLC, as the borrower, Hyundai Capital America, as the servicer, each of the
commercial paper conduits from time to time party thereto, as the conduit
lenders, each of the financial institutions from time to time party thereto, as
the committed lenders, each of the financial institutions from time to time
party thereto, as the group agents and JPMorgan Chase Bank, N.A., as the
administrative agent, on behalf of the secured parties, as amended from time to
time.
 
(2011-A Receivables Purchase Agreement)

IV-1

--------------------------------------------------------------------------------


 